Citation Nr: 1031710	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1991 rating decision denying service connection for an 
acquired psychiatric disorder.

2.  Whether there was CUE in an August 1993 rating decision that 
denied reopening of the Veteran's claim for an acquired 
psychiatric disorder.

3.  Entitlement to an effective date prior to November 4, 2004, 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel
INTRODUCTION

The Veteran had active duty for training from January 1960 to 
July 1960, and served on active duty from October 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005, October 2005, and July 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington (RO).

In his May 2008 substantive appeal, the Veteran indicated that he 
wished to have a hearing at the RO with a member of the Board.  
However, in July 2010, he indicated that he no longer desired a 
Board hearing.  Accordingly, his hearing request is considered 
withdrawn, and adjudication of his appeal may proceed.


FINDINGS OF FACT

1.  In June 1991, the RO denied service connection for an 
acquired psychiatric disorder, and the Veteran did not appeal 
this decision.

2.  The June 1991 decision was consistent with and reasonably 
supported by the evidence then of record, and the existent legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.

3.  The Veteran did not timely appeal an August 1993 decision 
denying his claim to reopen the issue of entitlement to service 
connection for an acquired psychiatric disorder on the basis that 
no new and material evidence had been submitted.

4.  The August 1993 decision was consistent with and reasonably 
supported by the evidence then of record, and the existent legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.

5.  In November 2004, the Veteran submitted a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

6.  The first evidence of a PTSD diagnosis based on a verified 
stressor is dated in November 2003.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection for 
an acquired psychiatric disorder did not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2009).

2.  The August 1993 decision declining to reopen the issue of 
entitlement to service connection for an acquired psychiatric 
disorder did not contain CUE.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2009).

3.  The criteria for an effective date prior to November 4, 2004, 
for a grant of service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA does not apply to claims of CUE in prior final 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Nevertheless, with respect to the claims for CUE, the 
Veteran and his representative have been accorded ample 
opportunity to present their contentions, and there is no 
indication that either the Veteran or his representative have 
further argument to present.

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
with respect to the Veteran's claim for an earlier effective 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A November 2006 letter satisfied the duty to 
notify provisions, to include those pertinent to the 
establishment of an effective date and of the disability rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records were obtained in 
conjunction with the underlying claim for service connection on 
which his claim for an earlier effective date is predicated.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  A VA examination was not necessary to determine 
the proper effective date in this case as the outcome of the 
appeal is predicated on law and not the facts of the case.  
38 C.F.R. § 3.159(c) (4); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders129 S. Ct. 1696 (2009).
 
All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

CUE Claim

Service connection for PTSD was granted in a May 2005 rating 
decision.  The Veteran essentially contends that this claim 
should have been granted back in March 1991 when the RO 
originally was presented with the service connection claim for an 
acquired psychiatric disorder, or in the alternative, when the 
Veteran attempted to reopen his claim for service connection for 
an acquired psychiatric disorder in June 1993.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. at 43.  Where evidence establishes CUE, 
the prior decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

CUE In June 1991 Decision

The record at the time of the June 1991 rating decision included 
the service treatment records and VA inpatient and outpatient 
treatment records dated from November 1990 through April 1991.  
Three April 1963 service treatment records reflect diagnoses of 
emotional instability reaction.  One of those records noted the 
Veteran's admission that drinking was the major problem behind 
his difficulties with his unit and in his work.  Another 
indicated the Veteran's statement that his problem was related 
directly to a Class Q allotment he made to his mother; yet 
another detailed the Veteran's recent history of being picked up 
by military police for excessive alcohol use and disorderly 
conduct, and reflected the Veteran's admission that he was 
dissatisfied with being in the military.  That psychiatrist found 
that the Veteran's inability to adjust satisfactorily to military 
life, and his unsuitability for effective rehabilitation, 
predicated a recommendation that the Veteran be administratively 
discharged from service.  Each of the April 1963 records 
reflected that there was no evidence of psychotic manifestations 
or other organic mental illness on mental status examination.  
Similarly, a May 1963 inpatient record noted that the Veteran was 
admitted for psychiatric observation, but was again found to have 
no evidence of psychosis or neurosis, and was diagnosed with 
emotional instability reaction; this diagnosis was repeated in 
more May 1963, and multiple June 1963, service treatment records 
to include the June 1963 service separation examination.  It must 
also be noted that a June 1963 service personnel record found 
that the Veteran had no disqualifying mental or physical defects 
sufficient to warrant disposition through medical channels; 
therefore, he required an administrative discharge.  These 
findings were based on the mental status examinations discussed 
above, as well as the Veteran's history of multiple Article 15s, 
multiple occasions of failing to report for work, and repeated 
letters of indebtedness.

Subsequent to service, the November 1990 inpatient treatment 
summary reflected that the Veteran reported doing well until one 
month prior to his admission, when he began to fight with his 
girlfriend over family and financial concerns.  His prior medical 
history was noted to include a prior hospitalization in 1988 for 
organic mental disorder, as well as for alcohol dependence, from 
which he had been abstinent since August 1989.  There was no 
noted psychiatric treatment history prior to 1988.  The treating 
VA physician noted that the Veteran had a history of paranoia 
developed as a coping mechanism for multiple psychiatric 
stressors sustained while growing up in an impoverished Chicago 
neighborhood.  The remaining outpatient treatment records dated 
from November 1990 through April 1991 reflect treatment for 
adjustment disorder, atypical psychosis, and alcohol dependence.  

The Veteran has asserted that the correct facts were not before 
the RO in June 1991, claiming that the additional VA outpatient 
treatment records dated from 1980 through 1991 were not 
considered in that rating decision.  In an April 2007 statement 
in support of his claim, the Veteran indicated that the RO had 
been inefficient, inept, and derelict in handling his claim 
because they did not obtain those treatment records (which are 
now associated with the claims file).  The Veteran also claimed 
that the RO was required to obtain and review those records 
because they were in VA's constructive possession; therefore, 
failure to consider all available documents constitutes CUE.  
However, the Court of Appeals for the Federal Circuit has held 
that in order to constitute CUE, the alleged error must have been 
outcome determinative, and second, the error must have been based 
upon the evidence of record at the time of the original decision.  
Any failure to satisfy the duty to assist by the RO at the time 
of the rating decision is not a sufficient basis for CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Based on the evidence which was of record at the time of the 
rating decision, there was evidence of emotional instability 
reaction in service, and atypical psychosis after service.  
However, there was no link or nexus between the two disorders, 
and almost 20 years in between during which time there is no 
evidence of, nor has the Veteran asserted, that he received 
mental health treatment.  Further weighing against the Veteran's 
claim, the postservice diagnosis of atypical psychosis did not 
appear to be related to the inservice diagnosis, especially when 
multiple mental status examinations conducted during service did 
not show any indication of psychosis, and the examinations after 
service do not reference the Veteran's military service or any 
incident therein.  This is the case even when the documents in 
question, not before the RO at the time of the 1991 rating 
decision but detailing the Veteran's postservice VA outpatient 
treatment from 1980 through 1991, are considered.  Therefore, it 
was also not outcome determinative.  

The Veteran also has not asserted, nor does the evidence show, 
that the statutory or regulatory provisions in existence in 1991 
were incorrectly applied.  At the time of the June 1991 rating 
decision, however, the regulations for service connection were 
identical to those in effect now.  The language is as follows: 

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  
Each disabling condition shown by a 
veteran's service records, or for which he 
seeks a service connection must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records, the official 
history of each organization in which he 
served, his medical records and all 
pertinent medical and lay evidence.  
Determinations as to service connection 
will be based on review of the entire 
evidence of record, with due consideration 
to the policy of the Department of 
Veterans Affairs to administer the law 
under a broad and liberal interpretation 
consistent with the facts in each 
individual case.

Compare 38 C.F.R. § 3.303(a) (1990), to 38 C.F.R. § 3.303(a) 
(2009).  

The RO determined that service connection was not warranted 
because the currently diagnosed disorder, atypical psychosis, was 
not shown in service, or shown to be related to the emotional 
instability reaction diagnosed in service.  Thus, the RO 
correctly applied the regulations governing service connection in 
that it weighed the factors of whether there was evidence of 
inservice incurrence of an acquired psychiatric disorder 
resulting in disability coincidentally with the period of active 
military service, and found that the evidence was not favorable 
to the Veteran's claim.  Although the RO did not specifically 
address the reasonable doubt doctrine, the RO essentially 
assessed that there was no reasonable doubt to be resolved.  
Therefore, the June 1991 rating decision was reasonably supported 
by the evidence then of record and the existent legal authority.

Even if the RO did commit an error in denying the service 
connection claim for an acquired psychiatric disorder, it would 
not be considered undebatable.  Reasonable minds could differ as 
to whether or not service connection was warranted in 1991, 
especially in light of the long period subsequent to the 
Veteran's service separation in which there was no treatment for 
an acquired psychiatric disorder.  While there was a finding of 
emotional instability reaction in service, and a diagnosis of 
atypical psychosis after service, the postservice diagnosis was 
not specifically related to the reports in service, was not 
predicated on incidents therein, and the disorder diagnosed in 
service (emotional instability reaction) was a different 
diagnosis than that made after service (atypical psychosis).   As 
there are arguments for and against this decision, there is no 
clear error.

The record shows that in spite of the Veteran's assertions, the 
June 1991 rating decision was consistent with and reasonably 
supported by the evidence then of record and the existent legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.  Thus, there is no CUE in 
the June 1991 rating decision that denied service connection for 
an acquired psychiatric disorder.  

CUE in August 1993 Decision

Subsequent to the June 1991 notice of the June 1991 rating 
decision denying the Veteran's claim for an acquired psychiatric 
disorder, no additional evidence was submitted by the Veteran in 
conjunction with his June 1993 claim to reopen, and none was 
otherwise added to the claims file.  The Veteran claims CUE with 
respect to the August 1993 administrative denial of his claim to 
reopen the issue in question.  He argues both that the RO again 
failed to satisfy its duty to assist him by obtaining his 
outpatient treatment records through 1993, specifically to 
include a 1993 letter from his treating VA physician noting his 
treatment for an acquired psychiatric disorder.  However, CUE 
does not exist in the August 1993 decision.  

As noted above, failure to satisfy the duty to assist by the RO 
at the time of the rating decision is not a sufficient basis for 
CUE.  See Cook, 318 F.3d at 1339.  Therefore, to the extent that 
the Veteran identified a letter from his VA treating physician 
but the RO failed to obtain this document, such failure to 
satisfy the duty to assist cannot be the basis of a successful 
claim for CUE.  Id.  Moreover, this document is now of record, 
and indicates that the Veteran had been treated since the 1980s 
at VA facilities for mental illness.  It does not relate the 
Veteran's postservice diagnosis of atypical psychosis to his 
inservice diagnosis of emotional instability reaction, which as 
noted above, was found by multiple military physicians not to be 
manifested by psychosis or other mental illness characteristics.  
Therefore, even if it had been of record, it would not have been 
outcome determinative.  To that end, the Court also held in Cook 
that the claimed CUE must have been based upon the evidence of 
record at the time of the original decision.  But the evidence of 
record at the time of the August 1993 decision was the same as 
that at the time of the June 1991 decision, and for the reasons 
discussed above, there was no CUE in the June 1991 decision.  
Thus, there is also no CUE with respect to the decision made in 
August 1993.

The evidence also does not show that the statutory or regulatory 
provisions in existence in 1993 were incorrectly applied.  At the 
time of the August 1993 decision, the regulations for reopening a 
finally decided claim held that new and material evidence is 
evidence not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1993).  But the Veteran did not submit any additional evidence, 
and the RO indicated that in order for his claim to be submitted, 
he would need to submit same.  However, no additional evidence 
was submitted until the Veteran's November 2004 claim for service 
connection for PTSD.  Thus, the RO correctly applied the 
regulations governing reopening finally decided claims and 
declined to reopen.  Although the RO did not specifically address 
the reasonable doubt doctrine, the RO essentially assessed that 
there was no reasonable doubt to be resolved.  Therefore, the 
June 1991 rating decision was reasonably supported by the 
evidence then of record and the existent legal authority.

Earlier Effective Date Claim

In this case, a claim for service connection for an acquired 
psychiatric disorder was received by the RO in March 1991; it was 
denied on a direct service connection basis in June 1991.  The 
Veteran sought to reopen his claim in June 1993; this request was 
administratively denied in August 1993.  The Veteran claimed 
entitlement to service connection for PTSD in November 2004, and 
service connection was ultimately granted in a May 2005 rating 
decision, assigning an effective date of November 4, 2004, the 
date the Veteran's claim was received.  

In April 2004, the Veteran submitted a statement claiming that 
the effective date of the grant of service connection for PTSD 
should not be November 4, 2004, but a date in 1991 or 1993, the 
date of his earlier claims for service connection for an acquired 
psychiatric disorder.  He asserts that at the time of his 1991 
and 1993 claims, he was suffering from PTSD but it had yet to be 
diagnosed as that specific disorder.  The Board has found, in the 
decision above, that there was no CUE in the June 1991 rating or 
August 1993 decisions.  Therefore, his current claim can only be 
construed as a claim of entitlement to an earlier effective date 
for the grant of service connection for PTSD.

The effective date of an award of benefits based on an original 
claim, a claim after final allowance or a claim for an increase 
is either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).  A "claim" is defined in the 
VA regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2009).

As noted above, the Veteran's claim for service connection for 
PTSD was received by the RO on November 4, 2004.  There is no 
correspondence in the claims file, or any other document which 
could be considered correspondence or a claim, received by the RO 
after the August 1993 administrative denial letter, and prior to 
the Veteran's November 4, 2004 claim.  The RO concluded that 
November 4, 2004, was the appropriate effective date for grant of 
service connection for PTSD.  Review of the evidence of record 
reflects that the first diagnosis of PTSD based on the Veteran's 
claimed inservice stressor was dated in November 2003.  
Accordingly, the Board finds that as the Veteran's claim was 
received by VA on November 4, 2004, and the date entitlement 
arose was November 2003, the proper effective date for the award 
of service connection for PTSD is November 4, 2004.  38 C.F.R. § 
3.400.  

Because the decision above found that no CUE existed in the June 
1991 rating or August 1993 decisions, and there is no evidence 
that the veteran filed, or intended to file, a formal or informal 
claim for service connection for a PTSD prior to November 4, 
2004, the preponderance of the evidence is against the Veteran's 
claim for an earlier effective date.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal with respect to whether there is CUE in a June 1991 
rating decision denying service connection for an acquired 
psychiatric disorder is denied

The appeal with respect to whether there is CUE in an August 1993 
rating decision declining to reopen the Veteran's claim for 
service connection for an acquired psychiatric disorder is 
denied.

An effective date prior to November 4, 2004, for the grant of 
service connection for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


